Citation Nr: 1629325	
Decision Date: 07/22/16    Archive Date: 08/01/16

DOCKET NO.  14-20 852	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for tinnitus.  

2.  Entitlement to a compensable evaluation for bilateral hearing loss.  


REPRESENTATION

Veteran represented by:	AMVETS


ATTORNEY FOR THE BOARD

M. Peters, Counsel



INTRODUCTION

The Veteran had active duty service from November 1961 to November 1963.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which denied, in pertinent part, increased evaluations for the Veteran's bilateral hearing loss and tinnitus.  Those issues were timely appealed.  

The issue of service connection for residuals of trauma to the ears (claimed as busted and damaged ears) has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

In a July 2015 statement, the Veteran indicated that he recently saw a VA audiologist on May 18, 2015; a review of the claims file demonstrates that VA treatment records through May 12, 2015 have been obtained.  

Accordingly, the Veteran's increased evaluation claims must be remanded as there appears to be outstanding VA treatment records that must be obtained.  Also, on remand, the Veteran should be asked to identify any private treatment records that may also be outstanding and any identified records should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Sullivan v. McDonald, 815 F.3d 786 (Fed. Cir. 2016) (where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Additionally, the Veteran's last VA audiological examination was in March 2014.  In the July 2015 statement, the Veteran indicated that his tinnitus is "more technical than normal."  He indicated that his tinnitus caused sensitivity to loud noises, increased his pain and caused even louder ringing; a July 2014 statement also indicated interference with speech and neurological damage affecting his eyesight as other symptoms associated with his audiological condition.  The March 2014 examiner did not discuss whether there was any associated pain, hypersensitivity to sound, interference with speech, and/or neurological effect of his eyesight associated with either the Veteran's bilateral hearing loss or tinnitus.  

Accordingly, the Board finds that on remand another VA examination should be obtained in order to adequately address what symptomatology is associated with the Veteran's bilateral hearing loss and tinnitus.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain any and all VA treatment records from the Puget Sound VA Healthcare System, particularly the American Lake Medical Center and any other VA medical facility that may have treated the Veteran, and associate those documents with the claims file.

2.  Ask the Veteran to identify any private treatment that he may have had for his audiological disabilities, including bilateral hearing loss and tinnitus, which is not already of record.  After securing the necessary releases, attempt to obtain and associate those identified treatment records with the claims file.  If any identified records cannot be obtained and further attempts would be futile, such should be noted in the claims file and the Veteran should be notified so that he can make an attempt to obtain those records on his own behalf.

3.  Schedule the Veteran for a VA audiological examination in order to determine the current severity of his bilateral hearing loss and tinnitus.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.  All necessary tests, including audiometric evaluation, should be conducted and the results reported in detail.  

The examination report should also address the Veteran's complaints of hearing loss and tinnitus and those disabilities' impact on his activities of daily living and occupational functioning.  

The examiner must also address the Veteran's claimed symptoms of pain, hypersensitivity to sound, interference with speech, neurological effect to his eyesight, etc.  The examiner should specifically address whether any of those claimed symptoms are related to the Veteran's bilateral hearing loss or tinnitus, or whether such is related to some other disorder that may be present. 

All opinions must be accompanied by a clear rationale.  

4.  Following any additional indicated development, the AOJ should review the claims file and readjudicate the Veteran's claims for increased evaluation of his bilateral hearing loss and tinnitus.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

